Citation Nr: 1040230	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from April 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2005 and September 2005 rating decisions of 
the Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  This claim was previously remanded by the 
Board in March 2010 for additional evidentiary development.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Nashville, Tennessee in July 
2006.  A written transcript of this hearing was prepared and 
incorporated into the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for PTSD.  This claim was previously remanded by the Board in 
September 2007, August 2008, and March 2010.  The Veteran's claim 
was remanded in March 2010, in part, so that the Veteran's claim 
could be readjudicated after he submitted additional evidence in 
support of his claim.  The Appeals Management Center (AMC) sent a 
letter to the Veteran in March 2010, explaining to him that 
additional information was needed regarding his claimed in-
service stressors.  As of August 2010, the Veteran had not 
responded to this request.  The AMC prepared a supplemental 
statement of the case (SSOC) in August 2010, denying the 
Veteran's claim.  

However, in September 2010, VA received a letter from the 
Veteran, describing in detail his alleged in-service stressor.  
Specifically, the Veteran has alleged that in December 1972, 
while he was in Sick Bay aboard the USS Ranger, a nearby 
Destroyer was struck by mortar fire.  As a result, individuals 
were brought into sick bay with the Veteran aboard the USS 
Ranger, and he witnessed a fellow soldier by the name of "John" 
badly injured in the bed next to him.  This soldier subsequently 
died.  The Veteran's service treatment records confirm that he 
was recovering from a circumcision operation in December 1972 
aboard the USS Ranger.  This letter does not include a waiver of 
review by the Agency of Original Jurisdiction (AOJ).  As such, a 
remand is necessary so that this new evidence may be considered 
by the AOJ.  

Upon readjudication of the Veteran's claim, the AMC should 
consider the amended regulations pertaining to PTSD.  38 C.F.R. 
§3.304(f)(3) no longer requires the verification of an in-service 
stressor if the Veteran was in a location involving "fear of 
hostile military or terrorist activity."  Such a location is 
evidenced by awards such as the Vietnam Service Medal.  Rather, 
lay testimony alone can be used to establish the occurrence of an 
in-service stressor in these situations.  The liberalizing 
criteria contained in the new § 3.304(f)(3) will be applied to 
PTSD service connection claims that are pending as of the 
effective date of the regulation (July 13, 2010) and to claims 
filed on or after this effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should readjudicate the 
Veteran's claim of service connection for a 
psychiatric disorder, to include PTSD.  If 
deemed necessary in light of the amended 
version of 38 CFR § 3.304(f), effective July 
12, 2010, the RO/AMC should contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), the National Archives and the 
Department of the Navy for any information 
that may corroborate the claimed stressors 
(assuming sufficient evidence has been 
submitted by the Veteran for verification 
purposes).  If the determination remains 
unfavorable to the Veteran, the RO/AMC must 
issue a Supplemental Statement of the Case 
(SSOC) and provide the Veteran a reasonable 
period of time in which to respond before 
this case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


